Order entered January 23, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01102-CV

    CONTINENTAL INTERMODAL GROUP- SOUTH TEXAS, L.L.C., JONATHAN
    GREEN AND CONTINENTAL INTERMODAL GROUP G.P., L.L.C., Appellants

                                                 V.

              ELOY P. GARCIA AND BALCONES MUSTER, INC., Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-07993

                                             ORDER
       On December 13, 2016, at the request of court reporter Antionette Reagor, we extended

the deadline to file the reporter’s record to January 12, 2017. As of this date, however, the

record has not been filed. Accordingly, we ORDER Ms. Reagor to file the record no later than

January 30, 2017. We expressly CAUTION Ms. Reagor that failure to comply with this order

may result in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following persons:

       Honorable Martin Hoffman
       Presiding Judge
       68th Judicial District Court
Antoinette Reagor
Official Court Reporter
68th Judicial District Court

All parties.


                               /s/   ELIZABETH LANG-MIERS
                                     JUSTICE